946 F.2d 886
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Beulah ROSE, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 91-1086.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1991.Decided Oct. 15, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Big Stone Gap.   Glen M. Williams, Senior District Judge.  (CA-89-39-B)
Beulah Rose, appellant pro se.
Ray B. Fitzgerald, Jr., Office of the United States Attorney, Roanoke, Va.;   Stephen M. Walker, United States Department of Health and Human Services, Philadelphia, Pa., for appellee.
W.D.Va., 763 F.Supp. 167.
AFFIRMED.
Before MURNAGHAN, SPROUSE and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Beulah Rose appeals from the district court's order affirming the secretary's decision to deny her deceased husband's application for disability benefits under Title II of the Social Security Act, as amended.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.  Rose v. Sullivan, Secretary of Health and Human Services, CA-89-39-B (W.D.Va. Mar. 11, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.